United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
U.S. POSTAL SERVICE, MAIL FACILITY,
Raleigh, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1293
Issued: December 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 2, 2009 appellant filed a timely appeal from November 24, 2008 and
February 4, 2009 merit decisions of the Office of Workers’ Compensation Programs. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an injury in the performance of duty on
August 10, 2007. Appellant argued that the evidence from three medical professionals should be
conclusive evidence to overturn the previous decision.
FACTUAL HISTORY
On October 6, 2008 appellant, an automotive technician, filed a traumatic injury claim
(Form CA-1) alleging that on August 10, 2007 he sustained a left hand injury while in the
performance of duty. He stated that he was unloading a vehicle and his left hand was caught
between the door and a pole. An employing establishment form dated August 10, 2007 signed

by appellant and a supervisor indicated that appellant did not wish to file a traumatic injury claim
at that time.
As to medical evidence, appellant submitted an October 6, 2008 report from Dr. Ward
Bennett, a family practitioner, who reported that last year appellant had pinched his hand
between a vehicle and a pole, and appellant stated that his left ring finger had developed a mass.
The diagnosis was first-degree burn of the finger. In a duty status report (Form CA-17) dated
October 6, 2008, Dr. Bennett provided a history of a left hand caught between door and pole, and
diagnosed mass in the finger.
By decision dated November 24, 2008, the Office denied appellant’s claim for
compensation. It found an employment incident was established as alleged, but the medical
evidence was insufficient to establish the claim.
Appellant requested reconsideration of his claim. He submitted a December 4, 2008
report from Dr. Bennett, who stated that the diagnosis of a finger burn was incorrect.
Dr. Bennett stated that appellant was seen for a contusion to the finger which led to a mass
formation in his finger. Appellant also submitted a December 12, 2008 report from Melissa
Blakely Beitzel, a physician’s assistant.
In a decision dated February 4, 2009, the Office provided a merit review of the claim. It
found the evidence was not sufficient to warrant modification of the November 24, 2008
decision.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides for the payment of compensation
for “the disability or death of an employee resulting from personal injury sustained while in the
performance of duty.”1 The phrase “sustained while in the performance of duty” in the Act is
regarded as the equivalent of the commonly found requisite in workers’ compensation law of
“arising out of an in the course of employment.”2 An employee seeking benefits under the Act
has the burden of establishing that he or she sustained an injury while in the performance of
duty.3 In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether “fact of injury” has been
established. Generally “fact of injury” consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred. The second
component is whether the employment incident caused a personal injury, and generally this can
be established only by medical evidence.4

1

5 U.S.C. § 8102(a).

2

Valerie C. Boward, 50 ECAB 126 (1998).

3

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

4

See John J. Carlone, 41 ECAB 354, 357 (1989).

2

The Office’s procedures recognize that a claim may be accepted without a medical report
when the condition is a minor one which can be identified on visual inspection.5 In clear-cut
traumatic injury claims, such as a fall resulting in a broken arm, a physician’s affirmative
statement is sufficient and no rationalized opinion on causal relationship is needed. In all other
traumatic injury claims, a rationalized medical opinion supporting causal relationship is
required.6
Rationalized medical opinion evidence is medical evidence that includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between a diagnosed
condition and the identified employment factor. The opinion of the physician must be based on a
complete factual and medical background, must be of reasonable medical certainty and
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. The weight of medical
evidence is determined by its reliability, its probative value, its convincing quality, the care of
the analysis manifested and the medical rationale expressed in support of the physician’s
opinion.7
ANALYSIS
Appellant has described, albeit briefly, an incident on August 10, 2007 where his left
hand was caught between a vehicle door and a pole. The Office accepted that an incident
occurred as alleged.
It is appellant’s burden of proof in this case to submit rationalized medical evidence on
the issue of causal relationship between a diagnosed condition and the employment incident. As
noted above, this requires a medical report with an accurate and complete history, and with an
opinion on causal relationship that is supported by medical rationale explaining the basis for the
opinion.
The medical evidence before the Office did not include a rationalized medical opinion.8
Dr. Bennett did not provide a complete factual and medical background. In addition, his
statement that there was a contusion followed by the development of a left ring finger mass was
not accompanied by any medical rationale or additional explanation. There is no evidence
clearly explaining how a contusion from over a year ago would be the cause of the current
condition. As to medical evidence from a physician’s assistant, this does not constitute
competent medical evidence as a physician’s assistant is not a physician under 5 U.S.C.
§ 8101(2).9
5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(d) (June 1995).

6

Id.

7

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

8

The Board noted that on appeal appellant submitted additional medical evidence. The Board can review only
evidence that was before the Office at the time of the final decisions on appeal. 20 C.F.R. § 501.2(c)(1).
9

George H. Clark, 56 ECAB 162 (2004).

3

In his brief to the Board, appellant referenced three medical professional reports, but
reports from only two of the medical professionals were in the record. There was no report from
Dr. George Edwards. Nonetheless, the evidence submitted is insufficient to meet appellant’s
burden of proof.
The Board accordingly finds that appellant did not meet his burden of proof in
establishing an injury in the performance of duty on August 10, 2007. The medical evidence
does not contain a rationalized medical opinion on the issue presented.
CONCLUSION
The Board finds that appellant did not establish an employment-related injury on
August 10, 2007.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 4, 2009 and November 24, 2008 are affirmed.
Issued: December 22, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

